CARROLL, CHAS., Judge.
This is an appeal from an order enjoining completion of the assessment roll for 1959 taxes on a taxpayer’s property, granted on application of the taxpayer for alleged excessiveness, in a suit filed before the asssessment became final, and therefore not within the period of time limited for such suits by § 192.21, Fla.Stat, F.S.A.
On the authority of the case of Dade County, Florida, et al. v. DuPont Plaza, Inc., Fla.App.1960, 117 So.2d 849, decided by this court on this date, and for the reasons set out therein, which are equally applicable on this appeal, the injunctive order appealed from is reversed, and the cause is remanded with directions to dismiss the complaint.
It is so ordered.
HORTON, C. J., and PEARSON, J., concur.